     THE FOLLOWING ORDER
     IS APPROVED AND ENTERED
     AS THE ORDER OF THIS COURT:

     DATED: May 24, 2019
                                                        Beth E. Hanan
                                                        United States Bankruptcy Judge
                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF WISCONSIN
In re                                                                 Chapter 13
Ashley Rose Glen,                                                     Case No. 19−24175−beh
                     Debtor.

                ORDER DISMISSING CASE WITH A BAR ON RE−FILING

    The debtor has had three or more cases dismissed for failure to pay the filing fee or for failure
to file required information. Despite multiple dismissal orders providing that the filing fee would
be due within 14 days of any subsequent filings, the debtor filed this case on April 30, 2019, and
asked to pay the fee in one installment over a thirty−day period.
   The court required the debtor to pay the filing fee in full on or before May 14, 2019, and
instructed the debtor that if the filing fee was not paid in full it would dismiss the case and bar the
debtor from filing a bankruptcy petition for 180 days based on an apparent abuse of the
bankruptcy system.
The filing fee was not paid by May 14, 2019.
The debtor also failed to file the chapter 13 plan by the deadline set in Bankruptcy Rule 3015.
Accordingly,

  IT IS ORDERED that the case is DISMISSED for failure to pay the filing fee and failure to file
the chapter 13 plan.
   IT IS FURTHER ORDERED that the debtor is barred from re−filing a case under any chapter
for 180 days from the date the court enters this order.
  IT IS FURTHER ORDERED that the court will not grant a fee waiver or installment
application in any subsequent case the debtor may file. Filing fees for any future cases will be
due, in full, on the date the petition in that case is filed.


                                                 ####



                   Case 19-24175-beh      Doc 11     Filed 05/24/19     Page 1 of 1
